Case: 20-10241     Document: 00515668939         Page: 1     Date Filed: 12/10/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                     December 10, 2020
                                  No. 20-10241                          Lyle W. Cayce
                                Summary Calendar                             Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Ryan Mitchan,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:19-CR-70-2


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Michael Ryan Mitchan pleaded guilty to possession with intent to
   distribute 50 grams or more of methamphetamine (actual), in violation of 21
   U.S.C. § 841(a)(1), (b)(1)(A)(viii). He was sentenced to 192 months’




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10241        Document: 00515668939              Page: 2       Date Filed: 12/10/2020




                                          No. 20-10241


   imprisonment and five years’ supervised release. On appeal, he challenges
   the district court’s calculation of the drug quantity attributable to him. 1
           Drug quantity is a factual finding that we review for clear error. See
   United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005). A district court
   may adopt the facts from a presentence report (PSR) “without further
   inquiry if those facts have an adequate evidentiary basis with sufficient indicia
   of reliability and the defendant does not present rebuttal evidence.” United
   States v. Dinh, 920 F.3d 307, 313 (5th Cir. 2019) (citation omitted). “The
   standard for reliability is not meant to be onerous; indeed, even
   uncorroborated hearsay can support a relevant conduct finding.” United
   States v. Barfield, 941 F.3d 757, 762 (5th Cir. 2019). And the district court can
   consider the statements of coconspirators even if they “are somewhat
   imprecise” when calculating drug quantity. United States v. Kearby, 943 F.3d
   969, 974 (5th Cir. 2019) (internal quotation marks omitted).
           Mitchan first argues that the district court erred by including 6 pounds
   of methamphetamine in the calculation based on a statement that one of his
   codefendants, Kenneth Robert Smith, made to law enforcement.
   Specifically, Smith said that Mitchan once sold 6 pounds of
   methamphetamine to Francis Leo Stadler, Jr., another codefendant in the
   case. Mitchan argues that Smith’s statement lacked enough detail to be
   considered reliable and that it was refuted by other evidence. But Mitchan
   fails to show that Smith’s statement was implausible in light of the whole
   record. See id. at 975. Smith worked as Mitchan and Stadler’s driver, and
   could reasonably be presumed to have knowledge of their transactions.
   Further, multiple sources indicated that Mitchan was a high-volume drug


           1
            Mitchan also contends that he should have been allowed to confront witnesses at
   sentencing, but he concedes that this argument is foreclosed. See United States v. Mitchell,
   484 F.3d 762, 776 (5th Cir. 2007). He seeks only to preserve the issue for further review.




                                                2
Case: 20-10241     Document: 00515668939          Page: 3   Date Filed: 12/10/2020




                                   No. 20-10241


   dealer. Mitchan’s girlfriend revealed that he obtained gallon-sized bags of
   methamphetamine from a source in Austin a few times a week. Mitchan
   himself told law enforcement that he supplied Stadler with $1,000 quantities
   of methamphetamine at a time, that he had traveled to Forth Worth to
   purchase methamphetamine, and that he was set to obtain several more
   pounds from a new source in Houston. This lends credence to Smith’s
   statement that Mitchan sold 6 pounds at once.
         Mitchan’s so-called rebuttal evidence is unpersuasive. He contends
   that Smith’s statement was contradicted by Stadler, who told law
   enforcement that the most methamphetamine he ever received from a
   supplier was only half a pound. However, Stadler’s statement was made
   several months before Smith’s, so it is plausible that Stadler subsequently
   increased the amount of methamphetamine he purchased at a time.
         Mitchan also argues that the district court erred by including 4.5
   pounds of methamphetamine in the calculation based on Stadler’s post-
   arrest statement that in just one month he bought $20,000 to $25,000 worth
   of methamphetamine from Mitchan at $300 to $325 per ounce. The PSR
   estimated that the transactions involved 4.5 pounds of methamphetamine.
   Mitchan concedes that drug quantity may be extrapolated. See Dinh, 920
   F.3d at 313. But he argues that Stadler’s statement is unreliable. Stadler
   provided specific enough dollar amounts to support the PSR’s estimate. And,
   based on the record evidence that Mitchan was dealing in large quantities,
   those dollar amounts and the resulting 4.5-pound estimate are plausible.
         Accordingly, Mitchan has not demonstrated clear error with respect
   to either the 6 pounds of methamphetamine attributed to him based on
   Smith’s statement or the 4.5 pounds based on Stadler’s statement. See
   Betancourt, 422 F.3d at 246.
         AFFIRMED.




                                        3